                       Case 1:19-cv-00873-AT-RWL Document 98
                                                          95 Filed 06/26/20 Page 1 of 2




        June 26, 2020                                6/26/2020            Joanna A. Diakos
                                                                          joanna.diakos@klgates.com

        Via ECF Filing                                                    T +1 212 536 4807
                                                                          F +1 212 536 3901

          Magistrate Judge Robert W. Lehrburger
          United States District Court for the Southern District of New York
          500 Pearl Street
          New York, New York 10007

        Re:       Graham et al. v. National Beverage Corp., No. 19 Civ. 873 (AT)(RWL)

        Dear Judge Lehrburger:

        We represent Defendant National Beverage Corp. (“NBC”) in the referenced action. We write to request
        permission for NBC to publicly file a redacted copy of its response to Plaintiffs’ letter dated June 23,
        2020.

        The standards for filing documents under seal in this Circuit were first set forth in Lugosch v. Pyramid
        Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006). In that case, the Second Circuit stated that the
        “common law right of public access” attaches to “judicial documents”, which are those documents
        “relevant to the performance of the judicial function and useful in the judicial process.” Id. In deciding
        requests such as this one, the Court needs to balance competing considerations against the right of public
        access. Id. at 120. Valid competing considerations exist where the disclosure of confidential information
        would subject a party to “financial harm” or cause a party “significant competitive disadvantage.”
        Standard Inv. Chartered Inc. v. Fin. Indus. Reg. Auth., Inds., 347 Fed App’x 615, 617 (2d Cir. 2009).

        Here, good cause exists for NBC’s request. Pursuant to the protective order entered in this case, certain
        documents and testimony in this case have been labelled as “confidential” or “highly confidential-
        attorneys’ eyes only.” In its opposition letter, NBC quotes deposition testimony given by representative
        of certain of its natural flavor suppliers that has been marked as highly confidential, and also includes
        copies of certain documents that have been produced in the litigation, also marked highly confidential.
        As this Court is aware, the identity of NBC’s natural flavor suppliers is highly confidential and proprietary
        information the disclosure of which would harm NBC because it would reveal to competitors the identities
        of the suppliers used by NBC to manufacture the natural flavor ingredients for the LaCroix Products.
        NBC proposes to redact from the public filing the names of these NBC suppliers as well as certain
        testimony and documents that have been marked as highly confidential. See Awestruck Mktg. Group, LLC
        v. Black Ops Productions, LLC, 16-cv-3639 (RJS), 2016 WL 8814349, at *2 (S.D.N.Y. June 20, 2016)
        (granting motion to seal client list because it “contains sensitive and proprietary information that is not
        generally publicly available and that, if revealed, could cause significant competitive harm”);

K&L GATES LLP
599 LEXINGTON AVENUE, NEW YORK, NY 10022
T +1 212 536 3900 F +1 212 536 3901 klgates.com
           Case 1:19-cv-00873-AT-RWL Document 98
                                              95 Filed 06/26/20 Page 2 of 2



Encyclopedia Brown Prods., Ltd. v. HBO, Inc., 26 F. Supp. 2d 606, 613-14 (S.D.N.Y. 1998) (granting
request to seal confidential business information and trade secrets that were commercially valuable to
defendants because disclosure would cause irreparable harm, outweighing the public’s interest in access
to it). An unredacted copy of NBC’s letter response highlighting those sections of the letter that NBC
wishes to redact from the public record has been provided to the Court for its review. The limited
information that NBC seeks to redact in connection with its opposition to Plaintiffs’ June 23rd letter
request is narrowly tailored to preserve its interests.

For the foregoing reasons, NBC respectfully requests that the Court grant its request.




                                                     Respectfully submitted,
                                                     /s/ Joanna A. Diakos


      6/26/2020




                                                    2
